Citation Nr: 1451516	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for compression fracture, T5.

4.  Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 2000 to January 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a low back disability, compression fracture at T5, and eczema are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

During the entire period of the claim, the impairment from the Veteran's PTSD has more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.


CONCLUSION OF LAW

Throughout the period of the claim, the criteria for a rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a November 2009 letter, which was sent prior to the initial adjudication of the claim in May 2010.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Although the record reflects that some service treatment records (STRs) may not have been obtained, the Veteran has not indicated that he received any treatment for a psychiatric disorder in service, and the records would have little probative value relative to the evaluation assigned a year and a half following his discharge from active duty.  Additionally, the Veteran's official military personnel file (OMPF) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded an appropriate VA examination in April 2010.  The Veteran has not asserted, and the evidence of record does not show, that his PTSD has increased significantly in severity since this examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The Veteran was granted service connection for PTSD with a 30 percent disability evaluation in the May 2010 RO decision on appeal.  The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, which in pertinent part, provides the following:
	
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment functioning score (GAF) of 60-70, which indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  When a higher score of 71-80 is assigned, symptoms are present, but they are transient and expectable reactions to psychosocial stressors are exhibited (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A score of 81-90 is indicative of absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns.  DSM-IV, 46-7.  

At the outset, the Board notes that the Veteran's GAF scores have ranged from 61-85 throughout the period of the claim, which is indicative of transient to mild symptomatology.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

In support of his claim, the Veteran's outpatient medical records from the Iron Mountain VA Medical Center (VAMC) were obtained.  The record indicates the Veteran underwent a comprehensive initial mental health intake evaluation in December 2008.  At that time, the Veteran reported feeling "on guard all the time."  He also endorsed symptoms of irritability and anxiousness.  The clinician indicated the Veteran's mood appeared euthymic, and found his affect to be mood congruent.  Memory was noted to be grossly intact, and the Veteran's thought content was appropriate and logical.  The Veteran stated he had a couple friends, and was a member of the Masons.  Additionally, the Veteran indicated he liked to watch movies, hunt, fish, and travel.  During his examination, the Veteran denied suicidal/homicidal ideation, as well as hallucinations and delusional thoughts.  The clinician indicated he presented with appropriate activities of daily living.  

The Veteran's outpatient medical records from the Corpus Christi VAMC were also obtained.  These records show the Veteran to have been functioning well.  A note dated in July 2009 indicates the Veteran felt he could handle situations ok; however, he reported that sometimes he became stressed out and didn't know why.  At that time, he reported sleeping about 5.5 hours per night, with occasional mild insomnia, and symptoms of irritability.  The Veteran also endorsed difficulty with motivation, as well as low energy.  The Veteran stated his job was going well, and also indicated he had a very close relationship with his family.  Additionally, the Veteran reported having a very good relationship with his fiancé.  In addition to working full time, the Veteran was also attending Embry Riddle Aeronautical school on a full-time basis.  His speech was described as coherent, relevant and articulate.  He denied suicidal and homicidal ideations.  Memory was found to be intact, and affect was noted to be spontaneous and appropriate to mood.  The Veteran was found to be well oriented, and his judgment was determined to be intact.  

In sum, the treatment records indicate the Veteran experiences chronic sleep problems and mild anxiety.  These reports show the Veteran has universally denied significant periods of depression and abnormal thoughts.  The clinicians have found no evidence of altered affect or inappropriate speech.  Additionally, the Veteran's notes indicate he denied suicidal or homicidal ideations.  The Veteran's records do not show current treatment for psychiatric symptomatology. 

In the course of the Veteran's April 2010 VA examination, the Veteran indicated he first experienced symptoms following his 2006 combat trauma.  The Veteran reported symptoms of depression, anxiety, anhedonia, sleep problems, re-experiencing, increased arousal, and avoidance of situations.  The examiner found the Veteran's symptoms to be mild.  The Veteran stated he did not attend any form of counseling at that time.  The Veteran reported experiencing nightmares, as well as heightened nervousness.  The examiner objectively noted the following symptoms: persistent re-experiencing of thoughts, avoidance of stimuli, increased arousal, irritability and hypervigilance, which all are consistent with the Veteran's diagnosis of PTSD.  The examiner described the Veteran as a good historian.  The examiner also stated the Veteran had poor eye contact.  The examiner found his speech normal.  The Veteran denied hallucinations and delusions, and was oriented to person, place and time.  Thought process and communication were depicted as being unimpaired.  The Veteran did endorse some situational depression and anxiety.  He also reported panic attacks that occurred less than weekly.  The Veteran stated he was experiencing a somewhat disrupted memory, and the examiner found some mild impairment, such as forgetting names, directions, and recent events.  There was no evidence of compulsions, fears, hypomania, mania, or agoraphobia.  The Veteran's GAF score was found to be 61, which is indicative of mild symptomatology.  

In July 2012 the Veteran's representative submitted a statement in support of the Veteran's appeal.  The representative provided a list of symptoms reported by the Veteran, which substantially include the symptoms noted above, and indicated these symptoms "cause distress or impairment in social, occupational or other areas of functioning." 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an increased evaluation for PTSD.  The Veteran's social and occupational impairment more closely approximates the schedular criteria for a 30 percent evaluation than those for a higher evaluation.  38 C.F.R. § 4.7.

The evidence shows the Veteran has commonly reported his PTSD symptoms are chronic sleep problems, mild anxiety, nightmares, mild social avoidance, irritability, sporadic panic attacks, depressed mood, slight memory impairments, feelings of detachment, and diminished concentration.  The Veteran's constellation of reported symptoms are clearly compatible with occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform tasks.  He generally functions satisfactorily.  The report of VA examination dated in April 2010 and VAMC outpatient clinical reports show he attends to his own activities of daily living (i.e., dressing, feeding, and toileting), has a good relationship with his fiancé and family, has friends, and is a member of a civic organization.  The Veteran is not so depressed or anxious that he cannot perform chores or leave his home to attend Free Mason meetings or travel due to psychiatric disorder.

The record does not demonstrate impairment from the PTSD that more nearly approximates reduced reliability and productivity.  The report of his VA examination in April 2010 and clinical notes show the Veteran was fully oriented in all three spheres, and without impairment of thinking, speech, insight, or judgment.  Neither the lay nor the medical evidence shows that the Veteran has panic attacks more than once a week or frequent depression.  The Veteran has a good work history, and has stated he has good relationships with his coworkers.  There is no indication that the Veteran has disturbances of mood of the severity or frequency such as to limit productivity.  Rather, the evidence indicates the Veteran was able to attend college courses full-time, while also maintaining a full-time job.

The Board has also considered the Veteran's GAF scores.  The report of his VA examination in April 2010 and the outpatient treatment reports from the Iron Mountain and Corpus Christi VAMCs, reflect GAF scores ranging from 61-85, which reflect the presence of transient to mild symptomatology.  

Based on the foregoing, the Board has determined the nature, severity, and frequency of the symptoms suggested by the 50 percent rating criteria are not shown at any time during the appeal period.  The Veteran does not have flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While it is not necessary for these specific symptoms to be shown in order to merit the assignment of a 50 percent or higher disability evaluation for PTSD, the symptoms recited in the schedular criteria suggest the type and degree of symptoms, or their effects, that would justify a higher evaluation.  Here, neither the lay nor the medical evidence reflects symptomatology that more nearly approximates the criteria for a higher disability evaluation.  

The Board has reviewed the symptoms and GAF scores reported by the clinicians, and found the Veteran's disability picture does not more nearly approximate the criteria necessary for the establishment of a 70 percent disability evaluation.  This follows, because the Veteran has universally denied suicidal/homicidal ideations, as well as delusions and hallucinations.  Further, the Veteran has not endorsed any obsessional rituals, and the objective evidence indicates he is able to adapt well to difficult circumstances.  Further, the Veteran speaks logically, and though he has experienced some irritability, there is no evidence showing this has resulted in periods of violence.  In closing, the Board notes there is no evidence of delusions, hallucinations, or grossly inappropriate behavior exhibited by this Veteran.  He has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, while mild memory impairments were endorsed by the Veteran in the April 2010 VA examination, there is no indication that it is of such a severity that he forgets names of close relatives, his own occupation, or his own name.  No medical professional ever opined, and the evidence does not otherwise show, that the social and occupational impairments from the disability more nearly approximated the total impairments required for a 100 percent rating at any time during the period of the claim.  


Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability rating determined above.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

An initial evaluation in excess of 30 percent for PTSD is denied.


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.

Initially, the Board notes the Veteran's original STRs have not been obtained.  Although the Veteran has provided some STRs, these records appear limited, and do not include the report of his separation examination. 

In July 2009, the Veteran filed a claim for service connection for a low back injury, a T5 compression fracture, and eczema.  The limited STRs presently available do show treatment for thoracolumbar pain, as well as skin rashes.  In the course of a September 2009 VA examination, the examiner indicated there was insufficient pathology to render a diagnosis relative to any of the claimed conditions.  During a March 2012 VA examination, the examiner diagnosed the Veteran with a thoracolumbar sprain, old compression fracture, and eczema; however, the examiner determined that it is less likely than not those conditions were incurred in or caused by service.  In relation to the Veteran's T5 compression fracture, the Veteran's STRs indicate this condition may have existed prior to service; however, his December 1999 entrance examiner found no symptoms or diagnosis at that time.  Following the Veteran's March 2012 VA examination, the examiner indicated the Veteran's compression fracture was never confirmed.  The examiner determined the Veteran's 2003 X-rays and 2009 MRI revealed no evidence of a previous compression fracture.  In sum, the examiner reasoned the "degree of injury reported in the records is not consistent with a long term progress of pain.  No consistent history of injury can be found in medical records."  Unfortunately, the examiner did not specify why these findings were relevant, and how these facts led the examiner to conclude the Veteran's thoracolumbar spine condition is unrelated to his back pain in service.  Therefore, the examiner's medical opinion is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Relative to the Veteran's claim for service connection for eczema, the examiner indicated a review of the claims file revealed skin problems in service, which were, "mostly to his chest and not specifically to his hands." However, a note from the Veteran's STRs dated in July 2004 indicates the Veteran was treated for a skin rash that spread from his upper legs to his forearms.  Additionally, the Board notes the Veteran's STRs show treatment for thoracolumbar pain in August 2003, June 2004, and September 2006.  In this regard, the examiner's rationales seem to be contradicted by the Veteran's STRs.  This follows, because the examiner indicated the Veteran's skin condition involved his chest in service; however, his STRs show involvement of the upper extremities.  Additionally, the examiner concluded the Veteran's thoracolumbar spine condition was "not consistent with a long term progress of pain."  However, the Veteran's STRs show treatment for thoracolumbar pain over three distinct periods from 2003 through 2006.  Based on these apparent inconsistencies, the Board has determined new examinations are warranted. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include all original service treatment records, as well as any more recent treatment records related to the claimed disabilities.  

2.  Thereafter, the Veteran should be afforded VA examination by an examiner with sufficient expertise to determine the etiology of any low back disorders and compression fracture at T5 that have been present during the period of the claims.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state whether a compression fracture at T5 or any residual thereof has been present during the period of the claim.  If so, the examiner should state opinions as to whether the disorder clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of service.  

The examiner should also identify each low back disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability the disorder is etiologically related to the Veteran's active service. 

The examiner must provide a rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran also should be afforded VA examination by an examiner with sufficient expertise to determine the etiology of any eczema that has been present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability the disorder is etiologically related to the Veteran's active service. 

The examiner must provide a rationale for all proffered opinions.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


